UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05549 Reynolds Funds, Inc. (Exact name of registrant as specified in charter) c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee,WI53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management 2580 Kekaa Drive #115 Lahaina, Hawaii96761 (Name and address of agent for service) (415) 461-7860 Registrant's telephone number, including area code: Date of fiscal year end:September 30 Date of reporting period: September 30, 2010 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2010 REYNOLDS BLUE CHIP GROWTH FUND Seeking Long-Term Capital Appreciation A No-Load Mutual Fund 1-800-773-9665 www.reynoldsfunds.com REYNOLDS BLUE CHIP GROWTH FUND November 18, 2010 Dear Fellow Shareholders: Performance highlights (September 30, 2010) The performance of the Reynolds Blue Chip Growth Fund (the “Fund” or the “Blue Chip Fund”) in the twelve months ended September 30, 2010 was +15.33%. The performance of the Standard & Poor’s 500 Index(1) during that same period was +10.16%. The average total returns of the Reynolds Blue Chip Growth Fund for the one year and annualized 3-year, 5-year and 10-year periods through September 30, 2010 were +15.33%,+14.88%,+10.51% and -3.10%, respectively. The average total returns for the Fund’s benchmark, the Standard & Poor’s 500, for the one year and annualized 3-year, 5-year and 10-year periods through September 30, 2010 were +10.16%, -7.16%, +0.64% and -0.43%, respectively. Nine Months One Year Three Years Five Years Ten Years ■ Reynolds Blue Chip Growth Fund ■ Standard & Poor's 500 The Standard & Poor’s 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis. A particular stock’s weighting in the Index is based on its relative total market value (i.e. its market price per share times the number of shares outstanding.) Stocks may be added or deleted from the Index from time to time. The performance of the Reynolds Blue Chip Growth Fund during the nine months ended September 30, 2010 was +9.87%. The performance of the Standard & Poor’s 500 Index during that same period was +3.89%. Investment Strategy Ideally I would always invest in stocks for the long-term and have low turnover. However, it is very important to closely analyze intermediate-term potential economic cycles and resulting stock market problems or positives. Three years ago in October 2007, I became increasingly concerned regarding several potential economic problems. I believed that one of these potential problems was high housing prices, and the increasingly speculative financial instruments that had evolved in this segment of the economy. As a result, I began implementing a strong “defensive investment strategy” for the Reynolds Blue Chip Growth Fund by selling equities held in the Fund and raising the cash position. The beginning of the implementation of this defensive investment strategy coincided within a few days of the intermediate top of the stock market in October 2007. I began purchasing equities for the Blue Chip Fund in March 2009, as I believed that the prices of many high quality equities had declined to attractive long-term buying ranges and the massive amount of stimulus that was being implemented worldwide would be a positive. The beginning of the implementation of this more “normal investment strategy” also coincided within a few days of the intermediate bottom of the stock market. The U.S. Economy The U.S. economic recovery that started in mid-2009 has continued so far in 2010. U.S. Gross Domestic Product (GDP), helped by various stimulus measures, expanded at an inflation-adjusted annual rate of 2% in the quarter ended September 30, 2010.U.S. GDP increased at a 1.7% rate in the quarter ended June 30, 2010; at a 3.7% rate in the quarter ended March 31, 2010; at a 5.0% rate in the quarter ended December 31, 2009; and at a 1.6% rate in the quarter ended September 30, 2009.GDPdecreased in each of the four quarters ended June 30, 2009 1 The majority of economists are forecasting moderate economic growth with no double-dip recession or v-shaped recovery.For the next six months the economy should be characterized by modest, but positive, economic growth of around two percent, helped by gains in equipment and software spending, federal government spending and consumer spending. The economy should also be characterized by low inflation, fiscal deficits, and a central bank that is going to explore new directions of monetary policy. A second round of monetary easing (QE2) to stimulate the economy has recently started. There are some current and potential economic and investment negatives at the present time including: (1) the pace of economic growth is too slow to generate the hiring needed to bring down unemployment, now at 9.6% more than a year after the economy started growing; (2) commercial real estate will continue to lag, as past overbuilding negatively affects rents and valuations, making it difficult for buyers and investors to obtain financing; (3) much of the third-quarter growth came from businesses rebuilding inventories, an unsustainable source of growth; (4) mortgage rates are low, but mortgage credit is still somewhat tight as risk aversion among lenders continues at high levels; (5) residential construction dropped in the third quarter after the expiration of the home-buyer tax credit; (6) exports of goods and services grew at a 5% rate, but imports rose 17.4% in the third quarter; (7) state and local government spending contracted in the third quarter, as it has in six of the last eight quarters; (8) inflation may be increasing in the future; (9) interest rates may be increasing in the future; (10) there is a possibility of deflation in the future; (11) economic problems with some individual Euro-zone countries such as Greece, Spain, Portugal and Ireland which may spread to other countries; (12) debt problems in Europe may negatively affect U.S. and/or European economic growth; (13) the recent raising of interest rates by China could slow economic growth;and (14) there is the possibility of currency wars between countries to gain trade advantages.In addition, now that global government stimulus programs of more than $2 trillion have occurred, eventually central banks will need to withdraw some of the stimulus and guard against inflation. However, compared with pouring money into the economy, draining money from the economy is a much tougher job for central banks. The near term policy focus is to balance the need to maintain stable and relatively fast growth, the need to adjust the economic structure and the need to manage inflationary and deflationary expectations. There are many current and potential economic and investment positives: (1) the economy has grown in the last five quarters through the September 2010 quarter and growth expectations have recently improved; (2) manufacturing employment increased for the tenth straight month, and payrolls recently increased further indicating that a recovery has taken hold; (3) manufacturing is playing a larger role in the economy; (4) growth in the service sector is gaining momentum and broadening; (5) consumer spending accelerated, marking its strongest growth since late 2006, though much of the added spending went for imports; (6) the demographics of household formation should begin to boost demand in the future; (7) businesses have been able to use the credit markets to strengthen their balance sheets; (8) business equipment investment and software spending have continued to pick up;(9) inflation remains at moderate levels; (10) interest rates remain low; (11) many companies recently reported better than expected quarterly earnings; (12) many companies reported revenue growth, not just earnings growth from cutting expenses in the most recent quarters; (13) recent productivity gains have been strong helped by better/more equipment; (14) net exports will be a modest positive; and (15) the second round of economic stimulus (QE2) which recently started should be a positive. The Federal Reserve recently began a new round of bond-buying to lower long-term interest rates in the hope of stimulating more borrowing and spending. The U.S. economic recovery is being affected by a number of secular factors that are altering the pace and composition of growth. The economy in 2010 is being affected by greater prudence and less speculation in lending, the importance of exports and jobs and less leverage for consumer spending. GDP decreased 2.6% in calendar 2009, after no change (0.0%) in calendar 2008, and increasing 2.1% in 2007, 2.8% in 2006, 3.1% in 2005, 3.9% in 2004, 2.7% in 2003, 1.9% in 2002, 0.8% in 2001 and 3.7% in 2000. GDP is forecast to increase 2.7% in 2010 and 2.3% in 2011. U.S. inflation numbers have been helped in the last few years by such factors as: (1) global competition; (2) advances in technology resulting in increasing productivity; (3) technology innovations that are helping to lower production and distribution costs; and (4) the recent world wide weak economies.Inflation, as measured by the Consumer Price Index, decreased 0.3% in 2009, after increasing 3.8% in 2008, 2.9% in 2007, 3.2% in 2006, 3.4% in 2005, 2.7% in 2004, 2.3% in 2003, 1.6% in 2002, 2.8% in 2001 and 3.4% in 2000. U.S. inflation is forecast to increase 1.5% in 2010 and 2.2% in 2011. The World Economy The global economic recovery that started in mid-2009 has continued in 2010. Growth in global expansion activity, which slowed somewhat over the summer, has strengthened. This apparent acceleration in foreign economic output has led some central banks, including those of Australia, China and India, to tighten monetary policy to guard against an acceleration of inflation. Expectations of further easing by the Federal Reserve have contributed to the dollar’s recent weakness. Dollar weakness has led to worry in some foreign countries regarding their trade competitiveness as their currencies have strengthened. The Bank of Japan and the Brazilian government have recently enacted measures to attempt to slow the appreciation of their currencies. 2 Recovery is strongest in Asia with China having the strongest growth. Other Asian countries are having strong growth rates as well. Recovery is also occurring in Latin America and Brazil. Economic growth has also returned to Western Europe, although at a slower pace than other regions. The biggest risk to Euro-zone economic growth is related to the potential sovereign government debt crises that have appeared.Europe will need significant fiscal retrenchment in the next few years which will slow their economic growth.Some developing countries in the world have been growing faster than the U.S. in the last few years.Their economies continued to grow faster than the U.S. during the most recent worldwide economic slowdown and their economies are forecast to grow faster than the U.S. in 2010. The World Economy decreased 0.8% in 2009 and is forecast to increase 4.8% in 2010 and 3.9% in 2011. Among “advanced economies”: (1) Japan decreased 5.2% in 2009 and is forecast to increase 2.7% in 2010 and 1.2% in 2011; (2) the Euro-zone decreased 4.0% in 2009 and is forecast to increase 1.6% in 2010 and 1.4% in 2011; (3) the UnitedKingdom decreased 4.9% in 2009 and is forecast to increase 1.8% in 2010 and 1.9% in 2011; (4) Canada decreased 2.6% in 2009 and is forecast to increase 3.0% in 2010 and 2.2% in 2011; and (5) Korea increased 0.2% in 2009 and is forecast to increase 6.4% in 2010 and 4.1% in 2011. The biggest developing economies are many times referred to as the “BRIC” economies, which is short for Brazil, Russia, India, and China. China’s population is approximately 20% of the world’s total population of approximately 6.8 billion. Many economists believe that China has a particularly good long-term outlook. In the second quarter of 2010 China overtook Japan and became the world’s second largest economy after the U.S. It is the world’s fastest growing major economy. China was one of the first countries to show a pickup in growth last year and it helped to lead the world out of recession. The acceleration in China’s growth is resulting in policy makers beginning to withdraw record fiscal and monetary stimulus. For example, bank lending has been tightened and interest rates were recently raised. GDP increased 8.5% in 2009 and is forecast to increase 10.0% in 2010 and 8.8% in 2011. Brazil is Latin America’s biggest economy. Brazil emerged from its first recession since 2003 in the second quarter of 2009.GDP decreased 0.2% in 2009 and is forecast to increase 7.9% in 2010 and 5.4% in 2011. India’s population is approximately 17% of the world’s population. It is the world’s second fastest growing economy. India’s economy increased 6.8% in 2009 and is forecast to increase 8.5% in 2010 and 7.5% in 2011. Russia’s economy decreased 7.9% in 2009 and is forecast to increase 4.2% in 2010 and 4.0% in 2011. Many worldwide larger multinational companies should be well positioned to benefit long-term from worldwide growth. To the extent that some of these companies’ U.S. earnings are growing slower, this could be somewhat offset by their possible stronger foreign earnings. The long-term strategy of the Reynolds Blue Chip Growth Fund is to be structured to benefit from this worldwide growth by investing in many of these leading multinational growth companies. The Blue Chip Fund is positioned to participate in long-term worldwide growth trends through investments in multinational U.S. headquartered companies. In addition, the Fund has investments in leading foreign headquartered companies, whose stocks or American Depositary Receipts (ADRs) trade in the United States. These ADR’s are denominated in dollars and they must use GAAP (Generally Accepted Accounting Principles) accounting to qualify as an ADR. The Blue Chip Fund may hold up to 35% of its assets in ADR’s. Opportunistic Investing in Companies of Various Sizes and Diversified Among Various Industries The Reynolds Blue Chip Growth Fund usually invests in companies of various sizes as classified by their market capitalizations. A company’s market capitalization is calculated by taking the number of shares the company has outstanding multiplied by its current market price.Other considerations in selecting companies for the Fund include revenue growth rates, product innovations, financial strength, management’s knowledge and experience plus the overall economic and geopolitical environments and interest rates.The Fund’s investments are diversified among various industries. The long-term strategy of the Reynolds Blue Chip Growth Fund is to emphasize investment in worldwide “blue chip” growth companies.These companies are defined as companies with a minimum market capitalization of $1 billion. In the long-term these companies build value as their earnings grow. This growth in value should ultimately be recognized in higher stock prices for these companies. 3 Portfolio as of September 30, 2010 Low Long-Term Interest Rates by Historical Standards are a Significant Positive for Stock Valuations Long-term interest rates remain near historically low levels. Low long-term interest rates usually result in higher stock valuations for many reasons including: Long-term borrowing costs of corporations are lower resulting in higher business confidence and profits. Long-term borrowing costs of individuals are lower which increases consumer confidence and spending. A company’s stock is usually valued by placing a present value on that company’s future stream of earnings and dividends. The present value is higher when interest and inflation rates are low. Linked Money Market Fund The First American Treasury Obligations Fund is a money market fund offered by an affiliate of our transfer agent, U.S. Bancorp Fund Services, LLC. This Fund is offered as a money market alternative to our shareholders. The First American Treasury Obligations Fund offers many free shareholder conveniences including automatic investment and withdrawal plans and check writing access to your funds and is linked to your holdings in the Reynolds Blue Chip Growth Fund.This Fund is also included on your quarterly statements. Information about the Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund Reynoldsfunds.com website: You can access current information about your investment holdings via our website, reynoldsfunds.com. You must first request a personal identification number (PIN) by calling our shareholder service representatives at (800) 773-9665. You will be able to view your account list, account detail (including balances), transaction history, distributions, and the current Reynolds Blue Chip Growth Fund net asset value. Additional information available (PIN number not needed) includes quarterly updates of the returns of the Blue Chip Fund, top ten holdings and industry percentages. Also, detailed statistics and graphs of past performances from a link to Morningstar for the Blue Chip Fund. For automatic current daily net asset values:Call 1-800-773-9665 (1-800-7REYNOLDS) twenty-four hours a day, seven days a week and press “any key” then “1”. The updated current net asset value for the Blue Chip Fund is usually available each business day after 5 P.M. (PST). For the Reynolds Blue Chip Growth Fund shareholders to automatically access their current account information:Call 1-800-773-9665 (twenty-four hours a day, seven days a week), press “any key” then “2” and enter your 16 digit account number which appears at the top right of your statement. To speak to a Fund representative regarding the current daily net asset value, current account information and any other questions:Call 1-800-773-9665 and press “0” from 6 A.M. to 5 P.M. (PST). Shareholder statement frequency:Consolidated statements summarizing the Blue Chip Fund and First American Treasury Obligations Fund accounts held by a shareholder are sent quarterly. In addition, individual Blue Chip Fund statements are sent whenever a transaction 4 occurs. These transactions are: (1) statements are sent for the Blue Chip Fund or First American Treasury Obligations Fund when a shareholder purchases or redeems shares; (2) Blue Chip Fund statements are sent twice a year if, and when, any ordinary income or capital gains are distributed. Tax reporting:Individual 1099 forms, which summarize any dividend income and any long- or short-term capital gains, are sent annually to shareholders each January. The percentage of income earned from various government securities, if any, for the Blue Chip Fund and the First American Treasury Obligations Fund are also reported in January. Minimum investment:$1,000 for regular and retirement accounts ($100 for additional investments for all accounts – except for the Automatic Investment Plan, which is $50 for regular and retirement plan accounts). Retirement plans:All types are offered including Traditional IRA, Roth IRA, Coverdell Education Savings Account, SIMPLE IRA Plan, and SEP IRA. Automatic Investment Plan:There is no charge to automatically debit your checking account to invest in the Blue Chip Fund or the First American Treasury Obligations Fund ($50 minimum for either of these Funds) at periodic intervals to make automatic purchases in either of these Funds. This is useful for dollar cost averaging for the Blue Chip Fund. Systematic Withdrawal Plan:For shareholders with a $10,000 minimum starting balance, there is no charge to automatically redeem shares ($100 minimum) in the Blue Chip Fund or the First American Treasury Obligations Fund as often as monthly and send a check to you or transfer funds to your bank account. Free Check Writing:Free check writing ($100 minimum) is offered for accounts invested in the First American Treasury Obligations Fund. Exchanges or regular redemptions between the Blue Chip Fund and the First American Treasury Obligations Fund:As often as desired – no charge. NASDAQ symbols:Reynolds Blue Chip Growth Fund – RBCGX and First American Treasury Obligations Fund – FATXX. Portfolio Manager:Frederick Reynolds is the portfolio manager of the Reynolds Blue Chip Growth Fund. The Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund are No-Load:No front-end sales commissions or deferred sales charges (“loads”) are charged. Over 40% of all mutual funds impose these marketing charges that are ultimately paid by the shareholder. These marketing charges are either: (1) a front-end fee or “load” in which up to 5% of a shareholder’s assets are deducted from the original investment (some funds even charge a fee when a shareholder reinvests capital gains or dividends); or (2) a back-end penalty fee or “load” which is typically deducted from a shareholder’s account if a shareholder redeems within five years of the original investment. These fees reduce a shareholder’s return. The Blue Chip Fund and First American Treasury Obligations Fund are No-Load as they do not have these extra charges. We appreciate your continued confidence in the Reynolds Blue Chip Growth Fund and would like to welcome our new shareholders. We look forward to strong results in the future. Sincerely, Frederick L. Reynolds President This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Reynolds Blue Chip Growth Fund unless accompanied or preceded by the Fund’s current prospectus. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.reynoldsfunds.com. 5 Reynolds Blue Chip Growth Fund COST DISCUSSION (Unaudited) As a shareholder of the Reynolds Blue Chip Growth Fund, you do not incur (except as described below) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees, but do incur ongoing costs, including management fees; distribution [and/or service] (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2010 through September 30, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 4/01/10 Value 9/30/10 Period* 4/01/10-9/30/10 Reynolds Blue Chip Growth Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.67% multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period between April 1, 2010 and September 30, 2010). 6 Reynolds Blue Chip Growth Fund MANAGEMENT'S DISCUSSION OF FUND PERFORMANCE (Unaudited) The Reynolds Blue Chip Growth Fund and the Standard & Poor’s 500 Index (the Blue Chip Fund’s benchmark) both appreciated during the Fund’s fiscal year (twelve months ended September 30, 2010).This was due to many reasons including: (1) equities had become a very good value due to their decline during the recession that ended in the quarter ended June 30, 2009; (2) interest rates were at historically low levels; (3) the positive effects of the stimulus program; and (4) GDP and corporate profits both increased each quarter during the twelve months ended September 30, 2010. The Reynolds Blue Chip Growth Fund outperformed the Standard & Poor’s 500 Index (the Fund’s benchmark) in the first half and in the second half of fiscal 2010 ended September 30, 2010. One reason for this was that many of the Fund’s largest holdings strongly outperformed the benchmark.Some of these largest holdings were:(1) Akamai Technologies, (2) Amazon.com, (3) Apple, (4) Baidu, (5) Caterpillar, (6) Deere, (7) Las Vegas Sands, (8) McDonalds, (9) Netflix, (10) Salesforce.com and (11) VMware. In addition, good individual stock selection in general was a very important contributor to this strong performance. Examples were: (1) Agrium, (2) Boeing, (3) Citrix Systems, (4) Dollar Tree, (5) Expedia, (6) F5 Networks, (7) Family Dollar Stores, (8) Ford, (9) Tata Motors, (10) Union Pacific, (11) VeriFone, (12) Whiting Petroleum, and (13) Wynn Resorts.Also, many of the Industries that were underweighted in the Fund underperformed the Index.Examples of these Industries were: (1) Financial Services and (2) Health Care. COMPARISON OF CHANGE IN VALUE OF $10, REYNOLDS BLUE CHIP GROWTH FUND AND S&P 500 INDEX(1) Past performance does not predict future performance. The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. AVERAGE ANNUAL TOTAL RETURN 1-YEAR 5-YEAR 10-YEAR 15.33% 10.51% -3.10% The S&P 500 is the Standard & Poor’s Composite Index of 500 stocks, a widely recognized unmanaged index of common stock prices and includes the reinvestment of all dividends. Investors cannot invest directly in an index or benchmark. 7 Reynolds Blue Chip Growth Fund STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 ASSETS: Investments in securities, at value (cost $97,379,995) $ Cash Receivable from investments sold Receivable from shareholders for purchases Dividends receivable Total assets $ LIABILITIES: Payable to brokers for investments purchased $ Payable to shareholders for redemptions Payable to adviser for management fees Payable for distribution expenses Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.01 par value; 40,000,000 shares authorized; 2,403,162 shares outstanding Net unrealized appreciation on investments Accumulated net realized loss on investments ) Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($116,042,504 ÷ 2,403,162 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) COMMON STOCKS — 95.2% (a) Aerospace & Defense — 1.7% BE Aerospace, Inc.* $ The Boeing Co. Esterline Technologies Corp.* General Dynamics Corp. Goodrich Corp. Hexcel Corp.* Honeywell International Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. United Technologies Corp. Air Freight & Logistics — 0.5% C. H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. Cl B The accompanying notes to financial statements are an integral part of this schedule. 8 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Airlines — 1.8% Alaska Air Group, Inc.* $ Allegiant Travel Co. AMR Corp.* China Eastern Airlines Corporation Ltd. - SP-ADR* China Southern Airlines Company Ltd. - SP-ADR* Continental Airlines, Inc. Cl B* Delta Air Lines, Inc.* GOL - Linhas Aereas Inteligentes S.A. - SP-ADR Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Lan Airlines S. A. Ryanair Holdings PLC - SP-ADR Southwest Airlines Co. Tam SA - SP-ADR UAL Corp.* US Airways Group, Inc.* Auto Components — 0.4% BorgWarner, Inc.* China Automotive Systems, Inc.* The Goodyear Tire & Rubber Co.* Johnson Controls, Inc. TRW Automotive Holdings Corp.* Automobiles — 0.7% Ford Motor Co.* Harley-Davidson, Inc. Honda Motor Co., Ltd. - SP-ADR Tata Motors Ltd. - SP-ADR Toyota Motor Corp. - SP-ADR Beverages — 1.9% Anheuser-Busch InBev N.V. - SP-ADR The Boston Beer Company, Inc.* The Coca-Cola Co. Coca-Cola Enterprises Inc. Coca-Cola Femsa, S.A.B. de C.V. - SP-ADR Compania Cervecerias Unidas S.A. - SP-ADR Cott Corp.* Craft Brewers Alliance Inc.* Diageo PLC - SP-ADR Dr Pepper Snapple Group, Inc. Fomento Economico Mexicano, S.A.B. de C.V. - SP-ADR Hansen Natural Corp.* Molson Coors Brewing Co. PepsiCo, Inc. Biotechnology — 1.3% Affymax Inc.* Alexion Pharmaceuticals, Inc.* Alkermes, Inc.* Amgen Inc.* Amylin Pharmaceuticals, Inc.* BioCryst Pharmaceuticals, Inc.* Biogen Idec Inc.* Celera Corp.* Celgene Corp.* Cell Therapeutics, Inc.* Cephalon, Inc.* Clinical Data, Inc.* Dendreon Corp.* Genzyme Corp.* Gilead Sciences, Inc.* Human Genome Sciences, Inc.* Incyte Corp.* Savient Pharmaceuticals Inc.* SciClone Pharmaceuticals, Inc.* United Therapeutics Corporation* Vertex Pharmaceuticals Inc.* Vical Inc.* Building Products — 0.2% Armstrong World Industries, Inc.* Masco Corp. The accompanying notes to financial statements are an integral part of this schedule. 9 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Building Products — 0.2% (Continued) Owens Corning Inc.* $ Capital Markets — 1.3% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Bank of New York Mellon Corp. Credit Suisse Group AG - SP-ADR Deutsche Bank AG E*Trade Financial Corp.* Franklin Resources, Inc. The Goldman Sachs Group, Inc. Janus Capital Group Inc. Jefferies Group, Inc. Lazard Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. Piper Jaffray Companies, Inc.* T.Rowe Price Group Inc. Raymond James Financial, Inc. The Charles Schwab Corporation SEI Investments Co. State Street Corp. TD Ameritrade Holding Corp.* Waddell & Reed Financial, Inc. Chemicals — 2.0% Agrium Inc. Air Products and Chemicals, Inc. CF Industries Holdings, Inc. China Agritech, Inc.* Cytec Industries Inc. The Dow Chemical Co. E.I. du Pont de Nemours and Co. Eastman Chemical Co. Ferro Corporation* FMC Corporation W. R. Grace & Co.* International Flavors & Fragrances Inc. Intrepid Potash, Inc.* Kraton Performance Polymers, Inc.* Kronos Worldwide, Inc.* The Lubrizol Corp. Monsanto Company The Mosaic Co. Nalco Holding Co. Olin Corp. Potash Corporation of Saskatchewan Inc. PPG Industries, Inc. The Scotts Miracle-Gro Company Sigma-Aldrich Corp. The Valspar Corp. Commercial Banks — 1.2% Banco Santander Brasil SA - SP-ADR Banco Santander SA - SP-ADR Bank of Hawaii Corp. Bank of Montreal Barclays PLC BB&T Corp. Fifth Third Bancorp Hudson City Bancorp, Inc. Huntington Bancshares Inc. KeyCorp Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Popular, Inc.* Regions Financial Corp. Royal Bank of Canada SunTrust Banks, Inc. Synovus Financial Corp. The Toronto-Dominion Bank U.S. Bancorp Wells Fargo & Co. Zions Bancorporation Commercial Services & Supplies — 0.6% Avery Dennison Corp. Corrections Corporation of America* The accompanying notes to financial statements are an integral part of this schedule. 10 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Commercial Services & Supplies — 0.6% (Continued) R.R. Donnelley & Sons Company $ IESI-BFC Ltd. Herman Miller, Inc. Pitney Bowes Inc. Republic Services, Inc. RINO International Corp.* Rollins, Inc. The Standard Register Co. Stericycle, Inc.* Sykes Enterprises, Inc.* Waste Management, Inc. Communications Equipment — 3.1% Acme Packet, Inc.* ADTRAN, Inc. Aruba Networks Inc.* Blue Coat Systems, Inc.* Brocade Communications Systems, Inc.* Ciena Corp.* Cisco Systems, Inc.* L.M. Ericsson Telephone Co. F5 Networks, Inc.* Finisar Corp.* Harris Corp. Infinera Corporation* Ituran Location and Control Ltd. Ixia* JDS Uniphase Corp.* Juniper Networks, Inc.* Loral Space & Communications Inc.* Motorola, Inc.* NETGEAR, Inc.* Nokia Corp. - SP-ADR Plantronics, Inc. QUALCOMM, Inc. Research In Motion Ltd.* Riverbed Technology, Inc.* Sierra Wireless Inc.* Sonus Networks, Inc.* Sycamore Networks, Inc. Tellabs, Inc. ViaSat, Inc.* Westell Technologies, Inc.* Computers & Peripherals — 5.0% Apple Inc.* Concurrent Computer Corporation* Dell Inc.* EMC Corp.* Hewlett-Packard Co. Hutchinson Technology Inc.* International Business Machines Corp. Isilon Systems, Inc.* Lexmark International, Inc.* NetApp, Inc.* QLogic Corp.* SanDisk Corp.* Seagate Technology PLC* Teradata Corp.* Western Digital Corp.* Construction & Engineering — 0.3% Fluor Corp. Foster Wheeler AG* Jacobs Engineering Group Inc.* The Shaw Group Inc.* Construction Materials — 0.0% Vulcan Materials Company Consumer Finance — 0.3% American Express Co. Capital One Financial Corp. Discover Financial Services The accompanying notes to financial statements are an integral part of this schedule. 11 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Consumer Services - Diversified — 0.2% Coinstar, Inc.* $ H&R Block, Inc. New Oriental Education & Techology Group, Inc. -SP-ADR* Pre-Paid Legal Services, Inc.* Sotheby’s Containers & Packaging — 0.4% Ball Corp. Boise, Inc.* Owens-Illinois, Inc.* Pactiv Corporation* Sealed Air Corp. Temple-Inland Inc. Distributors — 0.0% Genuine Parts Co. Electric Utilities — 0.1% El Paso Electric Company* Exelon Corp. Pinnacle West Capital Corporation Progress Energy, Inc. Electrical Equipment — 0.6% A123 Systems Inc.* Babcock & Wilcox Co.* Baldor Electric Co. Emerson Electric Co. Polypore International, Inc.* Rockwell Automation, Inc. Roper Industries, Inc. A.O. Smith Corp. Thomas & Betts Corp.* Electronic Equipment, Instruments & Components — 1.2% Agilent Technologies, Inc.* Avnet, Inc.* Brightpoint, Inc.* Coherent, Inc.* Corning Inc. Dolby Laboratories Inc.* Fabrinet* Flextronics International Ltd.* Hitachi, Ltd.* Itron, Inc.* Jabil Circuit, Inc. LeCroy Corporation* Molex Inc. OSI Systems, Inc.* Power-One, Inc.* Sanmina-SCI Corp.* Tech Data Corp.* Trimble Navigation Ltd.* Vishay Intertechnology, Inc.* Vishay Precision Group Inc.* Energy Equipment & Services — 2.0% Atwood Oceanics, Inc.* Baker Hughes Inc. Cameron International Corp.* CGG-Veritas - SP-ADR* Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc.* Dril-quip, Inc.* FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.* National-Oilwell Varco Inc. Newpark Resources, Inc.* Noble Corp. Parker Drilling Co.* Patterson-UTI Energy, Inc. Rowan Companies, Inc.* Schlumberger Ltd. Tenaris S.A. - SP-ADR The accompanying notes to financial statements are an integral part of this schedule. 12 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Energy Equipment & Services — 2.0% (Continued) Transocean Ltd.* $ Weatherford International Ltd.* Financial Services - Diversified — 0.6% Bank of America Corp. CBOE Holdings Inc. Citigroup Inc.* IntercontinentalExchange Inc.* JPMorgan Chase & Co. Moody’s Corporation The NASDAQ OMX Group, Inc.* NewStar Financial, Inc.* NYSE Euronext Food & Staples Retailing — 1.5% BJ’s Wholesale Club, Inc.* Costco Wholesale Corp. CVS Caremark Corp. The Great Atlantic & Pacific Tea Company, Inc.* The Kroger Co. The Pantry, Inc.* SUPERVALU Inc. Sysco Corp. United Natural Foods, Inc.* Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc.* Winn-Dixie Stores, Inc.* Food Products — 1.2% Archer-Daniels-Midland Co. Campbell Soup Co. General Mills, Inc. Green Mountain Coffee Roasters, Inc.* The Hain Celestial Group, Inc.* H.J. Heinz Co. The Hershey Co. Kellogg Co. Kraft Foods Inc. Mead Johnson Nutrition Company Ralcorp Holdings, Inc.* Sara Lee Corp. The J.M. Smucker Co. TreeHouse Foods, Inc.* Unilever PLC - SP-ADR Health Care Equipment & Supplies — 1.4% C.R. Bard, Inc. Baxter International Inc. Becton, Dickinson & Co. Cyberonics, Inc.* Delcath Systems Inc.* DENTSPLY International Inc. Edwards Lifesciences Corp.* Haemonetics Corporation* Hologic, Inc.* Hospira, Inc.* IDEXX Laboratories, Inc.* Kinetic Concepts, Inc.* Medtronic, Inc. ResMed Inc.* Sirona Dental Systems, Inc.* St. Jude Medical, Inc.* Stryker Corp. Varian Medical Systems, Inc.* Zoll Medical Corporation* Health Care Providers & Services — 1.9% Aetna Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Community Health Systems Inc.* Coventry Health Care, Inc.* Express Scripts, Inc.* Fresenius Medical Care AG & Co. KGaA - SP-ADR Health Management Associates, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 13 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Health Care Providers & Services — 1.9% (Continued) Health Net Inc.* $ HEALTHSOUTH Corp.* Healthspring, Inc.* Humana Inc.* Lincare Holdings Inc. Magellan Health Services, Inc.* McKesson Corp. Medco Health Solutions, Inc.* Molina Healthcare Inc.* Patterson Companies Inc. Quest Diagnostics Inc. Rural/Metro Corp.* Henry Schein, Inc.* Tenet Healthcare Corp.* UnitedHealth Group Inc. Universal Health Services, Inc. WellCare Health Plans Inc.* WellPoint Inc.* Health Care Technology — 0.2% Allscripts Healthcare Solutions, Inc.* Cerner Corp.* Quality Systems, Inc. SXC Health Solutions Corporation* Home Building — 0.6% Beazer Homes USA, Inc.* D.R. Horton, Inc. Gafisa S.A. - SP-ADR Hovnanian Enterprises, Inc.* KB Home Lennar Corp. Meritage Homes Corp.* Pulte Group Inc.* The Ryland Group, Inc. Standard Pacific Corp.* Toll Brothers, Inc.* Hotels, Restaurants & Leisure — 5.3% 7 Days Group Holdings Ltd. - SP-ADR* Boyd Gaming Corp.* Brinker International, Inc. Buffalo Wild Wings Inc.* Burger King Holdings Inc. California Pizza Kitchen, Inc.* Caribou Coffee Company, Inc.* Carnival Corp. The Cheesecake Factory Inc.* Chipotle Mexican Grill, Inc.* Choice Hotels International, Inc. Cracker Barrel Old Country Store, Inc. Ctrip.com International, Ltd. - SP-ADR* Darden Restaurants, Inc. DineEquity, Inc.* Domino’s Pizza, Inc.* Home Inns & Hotels Management, Inc. - SP-ADR* Hyatt Hotels Corp.* International Game Technology Jamba, Inc.* Krispy Kreme Doughnuts, Inc.* Las Vegas Sands Corp.* Marriott International Inc. McDonald’s Corp. MGM Resorts International* P.F. Chang’s China Bistro, Inc. Panera Bread Co.* Papa John’s International, Inc.* Peet’s Coffee & Tea Inc.* Royal Caribbean Cruises Ltd.* Ruth’s Hospitality Group Inc.* Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Tim Hortons, Inc. Wendy’s/Arby’s Group, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. The accompanying notes to financial statements are an integral part of this schedule. 14 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Household Durables — 1.1% Ethan Allen Interiors Inc. $ Garmin Ltd. Harman International Industries, Inc.* iRobot Corporation* La-Z-Boy Inc.* Leggett & Platt, Incorporated Mohawk Industries, Inc.* Newell Rubbermaid Inc. Panasonic Corporation Sony Corp. - SP-ADR Stanley Black & Decker Inc. Tempur-Pedic International Inc.* Tupperware Brands Corp. Whirlpool Corp. Household Products — 0.5% The Clorox Co. Colgate-Palmolive Co. Energizer Holdings, Inc.* Kimberly-Clark Corp. The Procter & Gamble Co. WD-40 Co. Independent Power Producers & Energy Traders — 0.1% Constellation Energy Group Inc. Industrial Conglomerates — 0.6% 3M Co. General Electric Co. Koninklijke Philips Electronics N.V. NYS McDermott International, Inc.* Siemens AG - SP-ADR Textron Inc. Tyco International Ltd. Insurance — 1.4% Aflac, Inc. The Allstate Corporation American International Group, Inc.* Assurant, Inc. Berkshire Hathaway Inc. Cl B* China Life Insurance Company, Ltd. - SP-ADR The Chubb Corporation Genworth Financial Inc.* Hartford Financial Services Group, Inc. Lincoln National Corp. MBIA Inc.* MetLife, Inc. Prudential Financial, Inc. Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail — 2.1% Amazon.com, Inc.* Expedia, Inc. Netflix Inc.* Overstock.com, Inc.* Priceline.com Inc.* Internet Software & Services — 5.0% Akamai Technologies, Inc.* Ancestry.com, Inc.* Art Technology Group, Inc.* Baidu, Inc. - SP-ADR* Digital River, Inc.* eBay Inc.* Google Inc.* IAC/InterActiveCorp* Internet Initiative Japan Inc. - SP-ADR MercadoLibre Inc.* Monster Worldwide, Inc.* NetEase.com Inc. - SP-ADR* OpenTable, Inc.* Rackspace Hosting, Inc.* SAVVIS, Inc.* SINA Corp.* Sohu.com Inc.* Terremark Worldwide, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 15 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Internet Software & Services — 5.0% (Continued) Travelzoo Inc.* $ ValueClick, Inc.* VeriSign, Inc.* VistaPrint N.V.* WebMD Health Corp.* Yahoo! Inc.* IT Services — 1.9% Acxiom Corp.* Automatic Data Processing, Inc. Broadridge Financial Solutions Inc. Camelot Information Systems, Inc.* Cognizant Technology Solutions Corp.* Computer Sciences Corp. Fiserv, Inc.* Gartner, Inc.* The Hackett Group, Inc.* hiSoft Technology International Ltd. - SP-ADR* Infosys Technologies Ltd. - SP-ADR Mastercard, Inc. Paychex, Inc. Sapient Corp. Satyam Computer Services Ltd. - SP-ADR* Unisys Corp.* VeriFone Systems, Inc.* Visa Inc. Leisure Equipment & Products — 0.2% Eastman Kodak Co.* Hasbro, Inc. Mattel, Inc. Sturm, Ruger & Company, Inc. Life Sciences Tools & Services — 0.4% Affymetrix, Inc.* Bruker Corp.* Dionex Corp.* Illumina, Inc.* Parexel International Corp.* PerkinElmer, Inc. Sequenom Inc.* Thermo Fisher Scientific, Inc.* Waters Corp.* Machinery — 3.6% AGCO Corporation* Alamo Group Inc. Briggs & Stratton Corp. Bucyrus International, Inc. Caterpillar Inc. China Yuchai International Ltd. CNH Global N. V.* Cummins Inc. Danaher Corp. Deere & Co. Eaton Corp. Gardner Denver Inc. Illinois Tool Works Inc. Ingersoll-Rand PLC Joy Global Inc. Navistar International Corp.* Oshkosh Corp.* PACCAR Inc. Pall Corp. Parker Hannifin Corp. Pentair, Inc. Snap-On, Inc. Terex Corp.* The Timken Company Marine — 0.0% DryShips Inc.* Media — 2.8% Belo Corp.* CBS Corp. Cl B Non-Voting The accompanying notes to financial statements are an integral part of this schedule. 16 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Media — 2.8% (Continued) Comcast Corp. $ DIRECTV* Discovery Communications, Inc.* DISH Network Corp. The Walt Disney Co. DreamWorks Animation SKG, Inc.* Entercom Communications Corp.* Focus Media Holding Limited - SP-ADR* Gannett Co., Inc. IMAX Corp.* The Interpublic Group of Companies, Inc.* Lamar Advertising Co.* Lee Enterprises, Inc.* Liberty Media Corp. - Capital Series A* Live Nation Entertainment, Inc.* Martha Stewart Living Omnimedia, Inc.* The McClatchy Co.* The McGraw-Hill Companies, Inc. Morningstar, Inc.* The New York Times Co.* News Corp. Cl B Omnicom Group Inc. Regal Entertainment Group Shaw Communications, Inc. Sirius XM Radio Inc.* Time Warner Cable Inc. Time Warner Inc. Viacom, Inc. Cl B Virgin Media Inc. Metals & Mining — 5.0% Agnico-Eagle Mines Ltd. AK Steel Holding Corp. Alcoa Inc. Allegheny Technologies, Inc. Aluminum Corporation of China Ltd. - SP-ADR* AngloGold Ashanti Ltd. - SP-ADR ArcelorMittal NYS Barrick Gold Corp. BHP Billiton Ltd. - SP-ADR China Precision Steel, Inc.* Cliffs Natural Resources Inc. Coeur d’ Alene Mines Corp.* Commercial Metals Co. Companhia Siderurgica Nacional S.A. - SP-ADR Eldorado Gold Corp. Freeport-McMoRan Copper & Gold Inc. Fronteer Gold, Inc.* Gammon Gold, Inc.* Gold Fields Ltd. - SP-ADR Goldcorp, Inc. Golden Star Resources Ltd.* Harmony Gold Mining Company Ltd. - SP-ADR Hecla Mining Co.* IAMGOLD Corp. Ivanhoe Mines Ltd.* Kinross Gold Corp. Mechel - SP-ADR Molycorp, Inc.* Newmont Mining Corp. Northgate Minerals Corp.* NovaGold Resources Inc.* Nucor Corp. Pan American Silver Corp. Randgold Resources Ltd. Rio Tinto PLC - SP-ADR RTI International Metals, Inc.* Silver Standard Resources Inc.* Silver Wheaton Corp.* Southern Copper Corp. Steel Dynamics, Inc. Taseko Mines Ltd.* Teck Resources Ltd. Cl B Ternium S.A. - SP-ADR Titanium Metals Corp.* The accompanying notes to financial statements are an integral part of this schedule. 17 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Metals & Mining — 5.0% (Continued) United States Steel Corp. $ Vale S.A. - SP-ADR Walter Energy, Inc. Yamana Gold Inc. Multiline Retail — 1.9% 99 Cents Only Stores* Big Lots, Inc.* Dillard’s, Inc. Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl’s Corp.* Macy’s, Inc. Nordstrom, Inc. J.C. Penney Company, Inc. Saks, Inc.* Sears Holdings Corp.* Target Corp. Tuesday Morning Corp.* Multi-Utilities — 0.2% CMS Energy Corporation Consolidated Edison, Inc. Dominion Resources, Inc. NiSource Inc. PG&E Corporation Wisconsin Energy Corporation Office Electronics — 0.3% CANON INC. - SP-ADR Xerox Corp. Zebra Technologies Corporation* Oil, Gas & Consumable Fuels — 4.6% Anadarko Petroleum Corp. Apache Corp. Arch Coal, Inc. BP- PLC - SP-ADR Brigham Exploration Co.* Cabot Oil & Gas Corp. Canadian Natural Resources Ltd. Cenovus Energy Inc. Chesapeake Energy Corp. Chevron Corp. CNOOC Ltd. Concho Resources Inc.* ConocoPhillips Devon Energy Corp. El Paso Corp. Enbridge Inc. EnCana Corp. EOG Resources, Inc. Exxon Mobil Corp. Forest Oil Corp.* Hess Corp. Holly Corp. Ivanhoe Energy, Inc.* Kodiak Oil & Gas Corp.* Marathon Oil Corp. Massey Energy Co. McMoRan Exploration Co.* Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Occidental Petroleum Corp. Patriot Coal Corp.* Peabody Energy Corp. PetroChina Company Ltd. Petroleo Brasileiro S.A. - SP-ADR Pioneer Natural Resources Co. Range Resources Corp. SandRidge Energy Inc.* Southwestern Energy Co.* Suncor Energy, Inc. Sunoco, Inc. Tesoro Corp. Total SA - SP-ADR The accompanying notes to financial statements are an integral part of this schedule. 18 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Oil, Gas & Consumable Fuels — 4.6% (Continued) TransGlobe Energy Corp.* $ Valero Energy Corp. Venoco Inc.* Whiting Petroleum Corp.* Clayton Williams Energy, Inc.* The Williams Companies, Inc. Paper & Forest Products — 0.4% P.H. Glatfelter Co. International Paper Co. Louisiana-Pacific Corp.* Weyerhaeuser Co. Personal Products — 0.6% Avon Products, Inc. Elizabeth Arden, Inc.* Herbalife Ltd. The Estee Lauder Companies Inc. Medifast, Inc.* Nutri System, Inc. Weight Watchers International, Inc. Pharmaceuticals — 2.7% Abbott Laboratories Allergan, Inc. AstraZeneca PLC - SP-ADR BMP Sunstone Corporation* Bristol-Myers Squibb Co. Dr. Reddy’s Laboratories Ltd. - SP-ADR Elan Corporation PLC - SP-ADR* Endo Pharmaceuticals Holdings Inc.* Forest Laboratories, Inc.* Generex Biotechnology Corp.* GlaxoSmithKline-PLC - SP-ADR Jazz Pharmaceuticals, Inc.* Johnson & Johnson Eli Lilly and Co. Medicis Pharmaceutical Corp. Merck & Co., Inc. Mylan, Inc.* Novo Nordisk A/S - SP-ADR Perrigo Co. Pfizer Inc. Questcor Pharmaceuticals, Inc.* Salix Pharmaceuticals, Ltd.* Teva Pharmaceutical Industries Ltd. Valeant Pharmaceuticals International, Inc. ViroPharma Inc.* VIVUS Inc.* Warner Chilcott PLC Watson Pharmaceuticals, Inc.* Professional Services — 0.2% 51job, Inc. - SP-ADR* Korn/Ferry International* Manpower Inc. On Assignment, Inc.* Real Estate Management & Development — 0.1% CB Richard Ellis Group, Inc.* The St. Joe Company* Road & Rail — 1.5% Arkansas Best Corp. Avis Budget Group, Inc.* Canadian National Railway Company Canadian Pacific Railway Limited CSX Corp. Dollar Thrifty Automotive Group, Inc.* Hertz Global Holdings, Inc.* J.B. Hunt Transportation Services, Inc. Kansas City Southern* Norfolk Southern Corp. Ryder Systems, Inc. Union Pacific Corp. YRC Worldwide, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 19 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Semiconductors & Semiconductor Equipment — 4.3% Advanced Micro Devices, Inc.* $ Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Applied Micro Circuits Corp.* ASML Holding N.V. NYS Atmel Corp.* Broadcom Corp. Cirrus Logic, Inc.* Conexant Systems, Inc.* Cree, Inc.* Cypress Semiconductor Corp.* Entegris Inc.* Entropic Communications, Inc.* Integrated Device Technology, Inc.* Intel Corp. JinkoSolar Holding Company Limited - ADR* KLA-Tencor Corp. Kulicke and Soffa Industries, Inc.* Lam Research Corp.* Lattice Semiconductor Corp.* Linear Technology Corporation LSI Corp.* LTX-Credence Corporation* Marvell Technology Group Ltd.* Mattson Technology, Inc.* MEMC Electronic Materials, Inc.* Micrel, Inc. Microchip Technology Inc. Micron Technology, Inc.* Mindspeed Technologies Inc.* MIPS Technologies, Inc.* Nanometrics Incorporated* Netlogic Microsystems Inc.* Novellus Systems, Inc.* NVIDIA Corp.* OmniVision Technologies, Inc.* ON Semiconductor Corp.* PMC-Sierra, Inc.* Rambus Inc.* Renesola Ltd. - SP-ADR* RF Micro Devices, Inc.* Skyworks Solutions, Inc.* Standard Microsystems Corp.* Teradyne, Inc.* Texas Instruments Inc. TriQuint Semiconductor, Inc.* Veeco Instruments Inc.* Xilinx, Inc. Software — 4.5% Adobe Systems Inc.* Advent Software, Inc.* Ariba Inc.* AsiaInfo-Linkage Inc.* Autodesk, Inc.* BMC Software, Inc.* Check Point Software Technologies Ltd.* Citrix Systems, Inc.* Compuware Corp.* FactSet Research Systems Inc. Fair Isaac Corp. Fortinet Inc.* Jack Henry & Associates, Inc. Informatica Corp.* Intuit Inc.* JDA Software Group, Inc.* Lawson Software, Inc.* McAfee Inc.* Mentor Graphics Corporation* MICROS Systems, Inc.* Microsoft Corp. NetSuite Inc.* Oracle Corp. Parametric Technology Corp.* Quest Software, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 20 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Software — 4.5% (Continued) Red Hat, Inc.* $ Rosetta Stone, Inc.* Rovi Corporation* Salesforce.com, Inc.* SAP AG - SP-ADR Solarwinds, Inc.* Solera Holdings Inc. Symantec Corp.* Synopsys, Inc.* TIBCO Software Inc.* The Ultimate Software Group, Inc.* VanceInfo Technologies Inc.* VMware Inc.* Wave Systems Corp.* Websense, Inc.* Solar — 0.6% Evergreen Solar, Inc.* First Solar, Inc.* JA Solar Holdings Co., Ltd. - SP-ADR* LDK Solar Co. Ltd. - SP-ADR* Suntech Power Holdings Co., Ltd. - SP-ADR* Trina Solar Ltd.* Yingli Green Energy Holding Company Ltd. - SP-ADR* Specialty Retail — 4.9% Abercrombie & Fitch Co. Advance Auto Parts, Inc. Aeropostale, Inc.* American Eagle Outfitters, Inc. AnnTaylor Stores Corp.* AutoNation, Inc.* AutoZone, Inc.* bebe stores, inc. Bed Bath & Beyond Inc.* Best Buy Co., Inc. Borders Group, Inc.* CarMax, Inc.* Chico’s FAS, Inc. The Children’s Place Retail Stores, Inc.* Coldwater Creek Inc.* Cost Plus, Inc.* Dick’s Sporting Goods, Inc.* The Dress Barn, Inc.* Express, Inc.* The Finish Line, Inc. Foot Locker, Inc. GameStop Corp.* The Gap, Inc. Guess?, Inc. The Gymboree Corp.* The Home Depot, Inc. J. Crew Group, Inc.* Jo-Ann Stores, Inc.* Jos. A. Bank Clothiers, Inc.* Limited Brands, Inc. Lowe’s Companies, Inc. The Men’s Wearhouse, Inc. Office Depot, Inc.* OfficeMax Inc.* O’Reilly Automotive, Inc.* The Pep Boys-Manny Moe & Jack PetSmart, Inc. Pier 1 Imports, Inc.* RadioShack Corp. Ross Stores, Inc. The Sherwin-Williams Co. Staples, Inc. Stein Mart, Inc.* Talbots, Inc.* Tiffany & Co. The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* West Marine, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 21 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) COMMON STOCKS — 95.2% (a) (Continued) Specialty Retail — 4.9% (Continued) Williams-Sonoma, Inc. $ Zumiez Inc.* Telecommunication Services - Diversified — 0.9% 8x8, Inc.* AT&T Inc. BT Group PLC - SP-ADR China Unicom (Hong Kong) Ltd. - SP-ADR Chunghwa Telecom Co., Ltd. - SP-ADR City Telecom (H. K.) Ltd. - SP-ADR Frontier Communications Corporation Qwest Communications International Inc. tw telecom inc.* Verizon Communications Inc. VimpelCom Ltd.* VocalTec Communications Ltd.* Windstream Corporation Telecommunication Services - Wireless — 0.8% American Tower Corp.* China Mobile Ltd. - SP-ADR Crown Castle International Corp.* Leap Wireless International, Inc.* MetroPCS Communications, Inc.* Millicom International Cellular S.A. Mobile TeleSystems - SP-ADR NTT DOCOMO, Inc. - SP-ADR Sprint Nextel Corp.* Syniverse Holdings Inc.* Turkcell Iletisim Hizmetleri AS - SP-ADR Vivo Participacoes S.A. - SP-ADR Vodafone Group PLC - SP-ADR Textiles, Apparel & Luxury Goods — 2.0% Coach, Inc. Kenneth Cole Productions, Inc.* Crocs, Inc.* Deckers Outdoor Corp.* Fossil, Inc.* Gildan Activewear Inc.* Hanesbrands, Inc.* Joe’s Jeans, Inc.* Jones Apparel Group, Inc. Liz Claiborne, Inc.* Lululemon Athletica Inc.* Steven Madden,Ltd.* NIKE, Inc. Cl B Phillips-Van Heusen Corp. Polo Ralph Lauren Corp. Skechers U.S.A., Inc.* The Timberland Co.* True Religion Apparel, Inc.* Under Armour, Inc.* VF Corp. Tobacco — 0.2% Altria Group Inc. Philip Morris International Inc. Reynolds American Inc. Trading Companies & Distributors — 0.3% Fastenal Co. W.W. Grainger, Inc. Titan Machinery, Inc.* WESCO International, Inc.* Water Utilities — 0.0% American Water Works Co., Inc. Total common stocks (cost $97,106,106) The accompanying notes to financial statements are an integral part of this schedule. 22 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2010 Shares Value LONG-TERM INVESTMENTS — 95.5% (a) (Continued) REITS — 0.1% (a) Real Estate Investment Trusts— 0.1% Annaly Capital Management Inc. $ Hatteras Financial Corp. Total REITS(cost $59,056) RIGHTS — 0.0% (a) Deutsche Bank AG (b)* Total rights(cost $7,577) WARRANTS — 0.0% (a) 70 Krispy Kreme Doughnuts, Inc.*, Expiration Date - 03/02/12, Exercise Price - $12.21 3 Total warrants (cost $0) 3 PREFERRED STOCKS — 0.2% (a) Beverages — 0.1% Companhia de Bebidas das Americas Preferred - SP-ADR Commercial Banks — 0.1% Banco Bradesco S.A. - SP-ADR Bancolombia S.A. - SP-ADR Total preferred stocks (cost $207,256) Total investments — 95.5%(cost $97,379,995) Cash and receivables, less liabilities — 4.5% (a) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. (b) This security was fair valued as determined by the adviser using procedures approved by the Board of Directors. The total fair value of such security at September 30, 2010 is $6,000 which represents 0.0% of total net assets. N.V. – Netherlands Antilles Limited Liability Corp. NYS – New York Registered Shares SP-ADR – Sponsored American Depositary Receipts The Global Industry Classification Standard (GICS® was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes to financial statements are an integral part of this schedule. 23 Reynolds Blue Chip Growth Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2010 INVESTMENT INCOME: Dividends (net of foreign withholding tax of $16,476) $ Total investment income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Custodian fees Distribution fees Professional fees Insurance expense Registration fees Printing and postage expense Chief Compliance Officer fees Board of Directors fees Other expenses Net expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET INCREASE IN UNREALIZED APPRECIATION ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes to financial statements are an integral part of this schedule. 24 Reynolds Blue Chip Growth Fund STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended September 30, 2010 and 2009 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net increase in unrealized appreciation on investments Net increase in net assets resulting from operations FUND SHARE ACTIVITIES: Proceeds from shares issued (1,781,997 and 626,906 shares, respectively) Cost of shares redeemed (538,546 and 162,666 shares, respectively) ) ) Net increase in net assets derived from Fund share activities TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE YEAR NET ASSETS AT THE END OF THE YEAR (Includes accumulated net investment income of $0 and $0, respectively) $ $ The accompanying notes to financial statements are an integral part of this statement. 25 Reynolds Blue Chip Growth Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each year) Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of year $ Income from investment operations: Net investment (loss) income (a) Net realized and unrealized gains (loss) on investments ) Total from investment operations ) Less distributions: Distributions from net investment income — — ) — — Distributions from net realized gains — Total from distributions — — ) — — Net asset value, end of year $ TOTAL RETURN % % %) % %) RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (in 000’s $) Ratio of expenses (after reimbursement) to average net assets* % Ratio of net investment (loss) income to average net assets** %) %) %) % %) Portfolio turnover rate 80 % (a) Amount calculated based on average shares outstanding throughout the year. * Computed after giving effect to adviser’s expense limitation undertaking. If the Fund had paid all of its expenses for the years ended September 30, 2009, 2008 and 2007, the ratios would have been 2.51%, 2.67% and 2.25%, respectively. ** If the Fund had paid all of its expenses for the years ended September 30, 2009, 2008 and 2007, the ratios would have been (1.75%), (0.70%) and 0.32%, respectively. The accompanying notes to financial statements are an integral part of this statement. NOTES TO FINANCIAL STATEMENTS September 30, 2010 Summary of Significant Accounting Policies — The following is a summary of significant accounting policies of the Reynolds Funds, Inc. (the “Company”), which is registered as a diversified, open-end management investment company under the Investment Company Act of 1940 (the “Act”), as amended.This Company consists of one fund: the Reynolds Blue Chip Growth Fund (the “Fund”).The Company was incorporated under the laws of Maryland on April 28,1988. The investment objective of the Fund is to produce long-term growth of capital by investing in a diversified portfolio of common stocks issued by well-established growth companies commonly referred to as “blue chip” companies. (a)Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded, or if no sale is reported, the latest bid price.Securities which are traded on the Nasdaq National Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price.Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value.Securities for which quotations are not readily available are valued at fair value as determined by the investment adviser under the supervision of the Board of Directors.The fair value of a security is the amount 26 Reynolds Blue Chip Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2010 Summary of Significant Accounting Policies — (Continued) which the Fund might receive upon a current sale.The fair value of a security may differ from the last quoted price and the Fund may not be able to sell a security at the fair value.Market quotations may not be available, for example, if trading in particular securities was halted during the day and not resumed prior to the close of trading on the New York Stock Exchange.Variable rate demand notes are recorded at par value which approximates fair value. Under accounting principles generally accepted in the United States of America (“GAAP”), fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Fund uses various valuation approaches. GAAP establishes a fair value hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by generally requiring that the most observable inputs be used when available. Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund's assumptions about the inputs market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1— Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2— Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3— Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of September 30, 2010, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1— Common Stocks $ REITS Warrants 3 Preferred Stocks Total Level 1 Level 2— Rights Level 3— — Total $ * *Please refer to the Schedule of Investments to view common stocks and preferred stocks segregated by industry type. (b)Investment transactions are accounted for on a trade date basis for financial reporting purposes.Net realized gains and losses on sales of securities are computed on the identified cost basis. (c)The Fund records dividend income on the ex-dividend date and interest income on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. (d)The Fund may have investments in short-term variable rate demand notes, which are unsecured instruments.The Fund may be susceptible to credit risk with respect to these notes to the extent the issuer defaults on its payment obligation.The Fund’s policy is to monitor the creditworthiness of the issuer and nonperformance by these issuers is not anticipated. 27 Reynolds Blue Chip Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2010 Summary of Significant Accounting Policies — (Continued) (e)GAAP requires that permanent differences between income for financial reporting and tax purposes be reclassified in the capital accounts.For the year ended September 30, 2010, the Fund reclassified $415,149 of net investment loss and $66,439,898 of capital loss carryovers that expired September 30, 2010 to capital stock. (f)The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. (g)No provision has been made for Federal income taxes since the Fund has elected to be taxed as a “regulated investment company” and intends to distribute substantially all net investment company taxable income and net capital gains to shareholders and otherwise comply with the provisions of the Internal Revenue Code applicable to regulated investment companies. (h)The Fund has reviewed all open tax years and major jurisdictions, which include Federal and the state of Maryland, and concluded that there are no significant uncertain tax positions that would require recognition in the financial statements.Open tax years are those that are open for exam by taxing authorities and, as of September 30, 2010, open Federal tax years include the tax years ended September 30, 2007 through 2010.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Fund’s Statement of Operations.During the year ended September 30, 2010, the Fund did not incur any interest or penalties.The Fund has no examinations in progress and is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Investment Adviser and Management Agreement and Transactions With Related Parties — The Fund has a management agreement with Reynolds Capital Management (“RCM”), to serve as investment adviser and manager.Mr. Frederick L. Reynolds, the sole proprietor of RCM, is also an officer and interested director of the Fund.Under the terms of the agreement, the Fund will pay RCM a monthly management fee at the annual rate of 1% of the daily net assets. The agreement further stipulates that RCM will reimburse the Fund for all expenses exceeding 2% of its daily average net assets (excluding interest, taxes, brokerage commissions and extraordinary items).The Fund is not obligated to reimburse RCM for any expenses reimbursed in previous fiscal years.No such reimbursements were required for the year ended September 30, 2010. The Fund has adopted a Service and Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the Act.The Plan provides that the Fund may incur certain costs which may not exceed a maximum amount equal to 0.25% per annum of the Fund’s average daily net assets.Payments made pursuant to the Plan may only be used to pay distribution expenses incurred in the current year. Under the Fund’s organizational documents, each director, officer, employee or other agent of the Fund (including the Fund’s investment manager) is indemnified, to the extent permitted by the Act, against certain liabilities that may arise out of performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts that contain a variety of indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, the Fund has not had prior claims or losses pursuant to these contracts and believes the risk of loss to be remote. Distributions to Shareholders — Net investment income and net realized gains, if any, for the Fund are distributed to shareholders at least annually and are recorded on the ex-dividend date. Investment Transactions — For the year ended September 30, 2010, purchases and proceeds of sales of investment securities (excluding short-term securities) were $110,932,827 and $58,679,492, respectively. 28 Reynolds Blue Chip Growth Fund NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2010 Income Tax Information — The following information for the Fund is presented on an income tax basis as of September 30, 2010: Gross Gross Net Unrealized Distributable Distributable Cost of Unrealized Unrealized Appreciation Ordinary Long-Term Investments Appreciation Depreciation on Investments Income Capital Gains $— $— The difference, if any, between the cost amount for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. The tax components of dividends paid during the year ended September 30, 2010, capital loss carryovers, which may be used to offset future capital gains, subject to Internal Revenue Code limitations ($4,248,056 expiring on September 30, 2011 and $11,370,315 expiring on September 30, 2013), as of September 30, 2010, and tax basis post-October losses as of September 30, 2010, which are not recognized for tax purposes until the first day of the following fiscal year are: September 30, 2010 September 30, 2009 Ordinary Long-Term Net Capital Ordinary Long-Term Income Capital Gains Loss Post-October Income Capital Gains Distributions Distributions Carryovers Losses Distributions Distributions $— $— $— $— $— The Fund has utilized $6,309,276 of its capital loss carryovers during the year ended September 30, 2010. Since there were no ordinary distributions paid for the year ended September 30, 2010, there were no distributions designated as qualifying for the dividends received deduction for corporate shareholders nor as qualified dividend income under the Jobs and Growth Tax Relief Act of 2003. 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Shareholders and Board of Directors Reynolds Funds, Inc. We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Reynolds Funds, Inc., comprising Reynolds Blue Chip Growth Fund (the “Fund”), as of September 30, 2010, and the related statements of operations for the year then ended, the statements of changes in net assets and the financial highlights for the two years in the period then ended.These financial statements and financial highlights are the responsibility of Fund’s management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for the years indicated prior to September 30, 2009 were audited by another independent registered public accounting firm, who expressed unqualified opinions on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of September 30, 2010, by correspondence with the custodian and broker.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Reynolds Funds, Inc. as of September 30, 2010, the results of its operations for the year then ended, and the changes in its net assets and its financial highlights for each of the two years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Westlake, Ohio November 24, 2010 30 Reynolds Blue Chip Growth Fund DIRECTORS AND OFFICERS Other Term of # of Funds Directorships Position Office and in Complex Held by Name, Age Held with Length of Principal Occupation(s) Overseen Director and Address the Fund Time Served During Past Five Years by Director or Officer Non-Interested Directors: Dennis N. Moser, 68 Director Indefinite Term Mr. Moser is a partner in Glenbrook Partner, 1 None 77 Stockbridge Since 2002 LLC, a payments consulting firm. Atherton, CA94027 Robert E. Stauder, 80 Director Indefinite Term Mr. Stauder is retired.He was a principal of 1 None 436 Casabonne Lane Since 1988 Robinson Mills + Williams, an architectural Sonoma, CA95476 and interior design firm, from 1991 until 1996. Interested Director: Frederick L. Reynolds,* 68 Director, Indefinite Term Mr. Reynolds is the sole proprietor of 1 None 2580 Kekaa Drive #115 Since 1988 the Adviser, which business commenced in 1985. Lahaina, HI96761 President One Year Term and Since 1988 Treasurer Other Officers: N. Lynn Bowley, 52 Chief At Discretion Mr. Bowley has been a Compliance Officer for N/A None Northern Lights Compliance of Board Northern Lights Compliance Services, LLC, Compliance Services, LLC Officer Since 2007 (f/k/a) Fund Compliance Services, LLC, since 4020 S. 147th Street 2007.From 2002 to 2006 he was Vice-President Omaha, NE68137 of Investment Support Services for Mutual of Omaha Companies. * Mr. Reynolds is the only interested director of the Company as that term is defined in the Investment Company Act of 1940. Mr. Reynolds is an interested director of the Company by reason of his being an officer of the Company and the sole proprietor of the investment adviser. For additional information about the Directors and Officers or for a description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities, please call (800) 773-9665 and request a Statement of Additional Information. One will be mailed to you free of charge. The Statement of Additional Information is also available on the website of the Securities and Exchange Commission (the “Commission”) at http://www.sec.gov. Information on how the Fund voted proxies relating to portfolio securities is available on the Fund’s website at http://www.reynoldsfunds.com or the website of the Commission no later than August 31 for the prior 12 months ending June 30.The Fund files its complete schedule of portfolio holdings with the Commission for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Form N-Q is available on the Commission’s website.The Fund’s Form N-Q may be reviewed and copied at the Commission’s Public Reference Room in Washington, D.C., and that information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 31 REYNOLDS BLUE CHIP GROWTH FUND c/o U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 www.reynoldsfunds.com Board of Directors DENNIS N. MOSER FREDERICK L. REYNOLDS ROBERT E. STAUDER Investment Adviser REYNOLDS CAPITAL MANAGEMENT 2580 Kekaa Drive, #115 Lahaina, Hawaii 96761 Transfer Agent, Dividend Disbursing Agent, Administrator and Accountant U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 1-800-773-9665 or 1-800-7REYNOLDS 1-414-765-4124 Custodian U.S. Bank, N.A. 1555 North RiverCenter Drive, Suite 302 Milwaukee, Wisconsin 53212 Independent Registered Public Accounting Firm COHEN FUND AUDIT SERVICES, LTD. 800 Westpoint Parkway, Suite 1100 Westlake, Ohio 44145 Legal Counsel FOLEY & LARDNER LLP 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 Item 2. Code of Ethics. Registrant has adopted a code of ethics.See attached Exhibit 12 (a) (1). Item 3. Audit Committee Financial Expert. Registrant’s Board of Directors has determined that it does not have an “audit committee financial expert” serving on its audit committee.While Registrant believes that each of the members of its audit committee has sufficient knowledge of accounting principles and financial statements to serve on the audit committee, none has the requisite experience to qualify as an “audit committee financial expert” as such term is defined by the Securities and Exchange Commission. Item 4. Principal Accountant Fees and Services. (a)Audit Fees $13,500 (FY 2010) and $15,600 (FY 2009) are the aggregate fees billed for each of the last two fiscal years for professional services rendered by the principal accountant to the registrant for the audit of the registrant’s annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years. (b)Audit-Related Fees There were no fees billed in the last two fiscal years for Audit-Related Fees. (c)Tax Fees There were no fees billed in the last two fiscal years for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice, tax planning and tax return preparation. There were no fees billed in the last two fiscal years for professional services rendered by the principal accountant to registrant’s investment adviser for tax compliance, tax advice and tax planning that were required to be approved by the audit committee pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. (d)All Other Fees There were no other fees billed in each the last two fiscal years for products and services provided by the principal accountant to the registrant, other than the services reported in paragraphs (a) – (c) of this Item 4. There were no fees billed in the last two fiscal years for products and services provided by the principal accountant to registrant’s investment adviser, which were required to be approved by the audit committee pursuant to paragraph (c)(7)(ii) or Rule 2-01 or Regulation S-X. (e) (1)None (e) (2)None (f)Not applicable. (g) See the tax fees disclosed in paragraph (c) of this Item 4. (h)Not applicable, as no non-audit services were provided to registrant’s investment adviser. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Schedule of Investments. (a) The Schedule of Investments in securities of unaffiliated issuers is included as part of the report to shareholders filed under Item 1 of this Form. (b) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities By Closed-End Management Investment Company and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. None. Item 11.Controls and Procedures. (a) The Registrant’s disclosure controls and procedures are periodically evaluated.As of October 26, 2010, the date of the last evaluation, the Registrant’s officers have concluded that the Registrant’s disclosure controls and procedures are adequate. (b) The Registrant’s internal controls are periodically evaluated.There were no changes in the Registrant’s internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this reportthat have materially affected, or are reasonably likely to materially affect, such controls. Item 12. Exhibits. (a) (1) Any code of ethics or amendment thereto. Filed herewith. (2) Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002.Filed herewith. (3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the Registrant to 10 or more persons.Not applicable to open-end investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Reynolds Funds, Inc. Registrant By /s/Frederick L. Reynolds Frederick L. Reynolds, Principal Executive Officer Date: December 7, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Reynolds Funds, Inc. Registrant By /s/Frederick L. Reynolds Frederick L. Reynolds, Principal Financial Officer Date: December 7, 2010
